Citation Nr: 9911388	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-45 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral defective hearing.

2.  Entitlement to service connection for skin disorders as a 
result of herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes the veteran's statements may be construed as 
a claim for entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) as to the service-connected 
disability on appeal; however, the record does not reflect 
that the RO considered this issue.  The question of 
extraschedular consideration has been determined to be a 
separate issue from the issue of a schedular rating 
evaluation.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Also, during the August 1997 RO hearing the veteran 
discussed tinnitus and may have intended to pursue a claim 
for that disorder.  Neither issue has been procedurally 
prepared or certified for appellate review and both are 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has literal designations of Level IV hearing 
acuity in the right ear and Level III hearing acuity in the 
left ear.  

3.  The claim for service connection for skin disorders is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
4.87, Tables VI, VII, Diagnostic Code 6101 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for skin disorders as a result 
of herbicide exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating Claim
Background

Service medical record include an audiological evaluation on 
December 6, 1968, which revealed pure tone thresholds, in 
decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
45
---
70
LEFT
10
50
---
75

An audiological evaluation in conjunction with the veteran 
separation examination on December 6, 1968, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
50
---
55
LEFT
40
80
---
95

On a VA authorized audiological evaluation in September 1969, 
pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
5
50
55
65
LEFT
0
50
60
65

On a VA authorized audiological evaluation in April 1981, 
pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
10
60
65
65
LEFT
20
60
70
75

VA outpatient treatment records dated in July 1981 noted 
examination found moderately severe bilateral hearing loss.  

On a VA authorized audiological evaluation in May 1996 
(certified in June 1996), pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
65
70
80
59
LEFT
20
70
80
85
64

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted moderately severe bilateral hearing loss.




In July 1997 the veteran submitted a private audiogram which 
graphically reported his hearing level in decibels.  The 
examiner noted that a hearing test revealed bilateral 
neurosensory hearing loss out of the normal range at the 2000 
through 8000 ranges.  It was noted that his computed loss was 
40 percent.

At a personal hearing, the veteran testified that his hearing 
acuity had decreased since 1969, and that he had difficulty 
understanding his children or hearing the telephone ring.  
Transcript, p. 2 (August 1997).  He reported that he received 
a hearing aid from VA, but it only worked for 2 days.  Tr., 
p. 2.  He stated that his hearing disability had prevented 
him from obtaining numerous jobs.  Tr., p. 5.  The veteran's 
spouse testified that they had been married for 20 years and 
that the veteran's hearing had decreased since 1969.  Tr., p. 
6.  She stated that the veteran's doctor said his hearing was 
very severe and represented a 40 percent total hearing loss.  
Tr., p. 8.  

On a VA authorized audiological evaluation in August 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
70
70
85
64
LEFT
30
75
85
100
73

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The examiner noted the veteran's hearing loss was moderately 
severe in the right ear and severe in the left ear.

In an October 1997 statement in support of the claim the 
veteran stated that he planned to submit additional private 
medical evidence as to hearing loss.  No additional private 
medical records were added to the claims file.

Criteria & Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the veteran reported that additional private medical 
records and Department of Health and Human Services, Social 
Security Administration (SSA) medical evaluations revealed 
increased disability, the Board finds the veteran was 
provided several opportunities to submit evidence for 
inclusion in the record and that he has not provided 
information in sufficient detail to warrant additional 
development.  The record reflects numerous VA audiometric 
evaluations which have produced relatively consistent 
findings.  The Board finds these reports adequately represent 
the veteran's present hearing disability.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).


Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised Ratings Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110, Table VII (1998).  

The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The evaluations derived by the 
Ratings Schedule make allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998).

In this case, recent VA audiometric evaluations result in 
literal designations of Level IV hearing acuity in the right 
ear and Level III hearing acuity in the left ear.  See 
38 C.F.R. § 4.87, Table VI (1998).  Although the August 1997 
VA audiometric findings indicate improved speech recognition 
in the right ear, the Board finds, considering the veteran's 
reported communication difficulties, that the June 1996 VA 
findings more appropriately reflect the present disability.  
Therefore, the application of the Ratings Schedule as 
described in Lendenmann establishes that a 10 percent 
disability rating for bilateral hearing loss is warranted 
under 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101.  

The Board notes the private medical evidence of record 
included a graphical depiction of the veteran's hearing 
acuity, but did not include an assessment of his speech 
discrimination ability.  Generally, graphically reported 
private hearing evaluation are not a format which may be used 
for VA rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1993).  The Board finds, however, that the other private 
medical evidence submitted is consistent with the medical 
evaluations upon which the present rating was based.

Although the veteran sincerely believes his disability 
warrants a compensable rating, the evidence of record 
demonstrates that his hearing loss is rated in accordance 
with his current level of disability as set forth in 
applicable Ratings Schedule criteria.  Therefore, the Board 
finds the preponderance of the evidence is against the 
veteran's claim.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for bilateral 
hearing loss.

Service Connection Claim
Factual Background

Service medical records are negative for complaint or 
treatment for skin disorders.  In his December 1968 report of 
medical history the veteran denied skin disease.  


The veteran's December 1968 separation examination revealed a 
normal clinical evaluation of the skin.

VA examination in September 1969 revealed no skin disorders.  
During a July 1981 "Agent Orange" dermatology examination 
the veteran complained of a skin disorder to the lower 
abdomen which occasionally itched.  The examiner's diagnosis 
was seborrheic keratosis.  It was specifically noted the 
disorder was not related to "Agent Orange" exposure.  It 
was also noted that the veteran reported having been sprayed 
directly, having drunk contaminated water and having eaten 
contaminated wild fruit.

In comments provided in VA Forms 21-4142 (JF) the veteran 
stated he was experiencing skin disorders, including a 
purple, blotchy rash to his upper shoulders, trunk and lower 
back, purplish black splotches to the ankles, yellow and 
brown striped toenails, and "acne-like" pits from his neck 
to his waist.  He also expressed concern for the health of 
his children.

VA outpatient treatment records dated in June 1993 show the 
veteran complained of an occasional papular rash to his back.  
The examiner noted erythematous macular lesions to the upper 
back.  No opinion as to etiology was provided.

In his October 1996 substantive appeal the veteran suggested 
that his skin disorder may be chloracne which had left 
noticeable scarring and a pattern over his trunk.  

In August 1997 the veteran and his wife provided oral 
testimony in support of the claim for service connection for 
skin disorders as secondary to herbicide exposure before a 
hearing officer at the RO.  They stated that the veteran's 
skin disorders were in fact related to the veteran's previous 
exposure to herbicide agents in connection with his service 
in Vietnam during the period of hostilities in that country.




In an October 1997 statement in support of the claim the 
veteran reported that he had been unable to obtain an "Agent 
Orange" examination through VA, and that he planned to see a 
private dermatologist for an opinion within 30 to 45 days.  
No subsequent private medical records were added to the 
record.

Criteria & Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Certain disorders 
associated with herbicide agent exposure in service are 
presumed to be service connected if they are manifested to a 
compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).  For chloracne or other 
acneform disease the presumption of service connection 
applies if the disorder became manifest to a degree of 10 
percent or more within one year of exposure during active 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  



Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's present skin disorders are a 
result of herbicide exposure during active service.  The 
Board notes that a July 1981 examination specifically 
excluded "Agent Orange" exposure as an etiological cause of 
the veteran's skin disorder.  

The only other evidence of present skin disorders as a result 
of herbicide exposure during active service are the opinions 
of the veteran and his spouse.  While they are competent to 
testify as to symptoms the veteran experienced, they are not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  




The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.  Consequently, the Board finds the veteran 
has not submitted evidence of a well-grounded claim for 
service connection for skin disorders as a result of 
herbicide exposure.  See 38 U.S.C.A. § 5107(a).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
skin disorders as secondary to herbicide exposure.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
defective hearing is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for skin disorders as a 
result of herbicide exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

